Hart, J., (after stating the facts). It is conceded by counsel for appellants that the order of the circuit Court dismissing their appeal was correct, under the ruling in Mitchell v. Directors of School District No. 13, 153 Ark. 50. In that ease it was held that the acts of the county board of education in respect to changing the boundary lines of school districts are gwasi-judicial, and that certiorari is the proper remedy to review such proceedings. The reason is that no appeal from the order of the board of education is given by statute. The order of the circuit court dismissing the appeal was made on January 19, 1923. The petition for a. writ of certiorari was not filed until the 9th of June, 1923. This was nearly twelve months after.the order creating the special school district was made by the board of education. No excuse was offered for the delay. The creation of the special school district vitally affected the common school system, and those desiring to contest the legality of the formation of the district should have applied as soon as practicable to the circuit court to quash the order of the county board of education forming the special school district. It is true that appellants first appealed to the circuit court, but the circuit court decided that .appeal was not the proper remedy, and on the 19th day of January, 1923, dismissed'their appeal. They make no excuse whatever for waiting until June before filing a petition for a writ of certiorari. Hence the circuit court properly exercised its discretion by dismissing the petition for writ of certiorari. This holding is in accordance with the rule established in Johnson v. West, 89 Ark. 604, .and several other later decisions of this court. In the case of Johnson v. West, supra, a writ of certiorari to quash proceedings in the county court for laying out a new public road was asked upon the ground that the record failed to show that ten freeholders of the county petitioned for the road. The applicant waited nearly a year before applying for the writ, and this court held that the writ of certiorari should be denied. That case is peculiarly applicable here. It is not contended that the twenty persons who signed the original petition for the establishment of the special school district were not residents of the proposed district, but it is alleged that some of the petitioners were not qualified to sign the petition because they had not paid their poll taxes for that year, and therefore were not qualified electors in the sense that they were eligible to sign the petition asking for the special election. So it will be seen that the writ of certiorari, especially in those cases where it is used for the purpose of reviewing the acts and decisions of special boards created by' statute, does not issue as a matter of right, but only in the discretion of the court upon special cause shown. The reason is that bodies like county boards of education exercise powers in which the people at large are concerned, and great public inconvenience might result from interfering with their proceedings, unless such action is taken as soon as practicable. It follows that the circuit court properly quashed the writ of certiorari and dismissed the petition therefor. The judgment of the circuit court will therefore be affirmed.